Cole, J.
A motion is made to quash the alternative writ on various grounds, only one of which we deem it necessary to notice.
It is objected that the writ does not specify any particular duty to be performed, hut states several acts, and commands the respondents to perform one or the other of them, without designating which one they are required to perform.
The rule seems to he -well settled, that the mandatory clause of the writ should expressly state the duty required of the defendant. Tapping on Mandamus, *327; State v. The Supervisors of Beloit, 20 Wis., 80. Here the command is, that the defendant pay the judgment therein mentioned, or issue.bonds for its payment, or proceed and levy a tax upon the taxable property of the city for its payment. These acts are distinct in their nature, and the defendant may not know which to perform.
The motion to quash, therefore, must prevail, with leave to the relator to amend the writ if he desires to do so. For we have no doubt but the writ is amendable under our statute.
By the Court. — Ordered accordingly.'